UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No.1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT PURSUANT TOSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-30264 NETWORK CN INC. (Exact name of registrant as specified in its charter) Delaware 90-0370486 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) Room 2120 and 2122, Leighton Centre, 77 Leighton Road, Causeway Bay, Hong Kong (Address of principal executive offices) + (852) 2833-2186 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act:NONE Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of Each Class) Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule405 of the Securities Act. Yes oNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes oNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesoNoþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesoNoþ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. YesoNoþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act). Yes oNoþ As of June 30, 2012, the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold was approximately $4.8 million. The number of shares outstanding of each of the issuer’s classes of common stock, as of May 10, 2013 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value Explanatory Note This Amendment No.1 to Form10-K (this “Form 10-K/A”) amends the Annual Report on Form10-K of Network CN Inc. (the “Company”) for the fiscal year ended December 31, 2012, originally filed with the U.S. Securities and Exchange Commission (the “SEC”) on May 10, 2013 (the “Original Report”). This Form 10-K/A is being filed to solely to furnish Exhibit 101 to the Form 10-K in accordance with Rule 405 of Regulations S-T. Exhibit 101 to this Report provides the condensed consolidated financial statements and related notes from the Form 10-K formatted in XBRL (eXtensible Business Reporting Language). Unless otherwise indicated, this report speaks only as of the date that the Original Report was filed. No attempt has been made in this Form 10-K/A to update other disclosures presented in the Original Report. This Form 10-K/A does not reflect events occurring after the filing of the Original Report or modify or update those disclosures, including the exhibits to the OriginalReport affected by subsequent events, except that this Form 10-K/A includes as exhibits 31.1, 31.2, 32.1 and 32.2 new certifications by the Company’s Chief Executive Officer and Chief Financial Officer as required by Rule 12b-15. PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES Exhibit No. Description 31.1 Certification of Chief Executive Officer pursuant to Exchange Act Rules 13a-14(a) and 15d-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* 31.2 Certification of Chief Financial Officer pursuant to Exchange Act Rules 13a-14(a) and 15d-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002.* 32.2 Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002.* 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Labels Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NETWORK CN INC By: /s/Earnest Leung Earnest Leung Chief Executive Officer (Principal Executive Officer) Date: May 13, 2013 By: /s/Shirley Cheng Shirley Cheng Interim Chief Financial Officer (Principal Financial and Accounting Officer) Date: May 13, 2013 Power of Attorney KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Earnest Leung and Jennifer Fu, his or her attorneys-in-fact, each with the power of substitution, for him or her in any and all capacities, to sign any amendments to this report on Form 10-K and to file the same, with exhibits thereto and other documents in connection therewith with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact, or substitute or substitutes may do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated: Name Title Date /s/ Earnest Leung Chief Executive Officer and Director May 13, 2013 Earnest Leung (Principal Executive Officer) /s/ Shirley Cheng Interim Chief Financial Officer May 13, 2013 Shirley Cheng (Principal Financial and Accounting Officer) /s/ Charles Liu Director May 13, 2013 Charles Liu /s/ Gerald Godfrey Director May 13, 2013 Gerald Godfrey
